Title: To Thomas Jefferson from Frederic Herlitz, 2 September 1802
From: Herlitz, Frederic
To: Jefferson, Thomas


          
            Dear Sir!
            Petersburg 2th Septbe 1802.
          
          The first lines which run out of my pen, are pardon of taking the liberty to trouble you with a few lines. I will give you at first a description of my birth and situation, I was born at Newyork in a very respectable family, but my parents being reduced, were obliged to send me to Germany to one of their acquaintance, for my education, where I staid nearly 17 years and as soon as I had finished my apprentice ship, which I served to a very respectable merchant in Hamburg, returned to America, by my arrival was surprised of the death of my Father and Grandfather, my mother is still alive, but by the death of my father being disabled to do any thing for me, and by being so long absent, lost my mother Language most intirely, for that reason had to get my living in many different kind of ways, sometimes, by sea and sometimes by land, but I always made it my only study to gain ground in the English language; and I think I am so far advanced, that I may look out for a better situation, than my present one. I am perfect master of the german language, and if I had an opportunity to spend a few months in France, would also make me perfect in that language, as the foundation to it is already laid.
          Since my arrival in America, I have seen a great deal of the United States, and the more I see of them, the better I like them. I am bold to say that it is one of the happiest countrys in the world, the Government is mild, and willing to assist the helpless, with horror I look back on the Tyranny, which still reigns in Europe, where every mouth is filled with curses against the Government but on the contrary here in this happy land, I hear nothing but the blessings for the Government & its President, therefore having heard so much of your Goodness, I take the liberty to see if you could not also in a way to be one of your happy Citizens, I am at present twentie-two years of age, and am willing to undertake any kind of business, civil or military, or any commission in the navy would thankfully received,  
          Having no friends, nor acquaintance in America, I thought it would be the best way to address myself at once to you if any thing should fall out, you think me able to undertake I hope that you will think of me, as for my character I can name you several respectable gentlemen who will answer for it, I recommend myelf to your favour, and with the assurance of whatever is in my power is devoted for your service, I am with greatest
          Esteem your most obedient humble Servant
          
            Frederic Herlitz
          
          
            I shall stay here a few weeks longer, and then go on to Boston where I shall remain, if you favour me with an answer in that time be pleased to direct Frederic Herlitz
            
              to the care of Daniel Strobel esqr
              to be left with Mr. John Bell Petersburg
              if not be pleased to direct to Boston to the care of Mr. Carter
            
          
        